ACCEPTED
                                                                                          03-14-00701-CR
                                                                                                  7046512
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     9/22/2015 8:15:59 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00701-CR

 BARRY PIZZO                              §    IN THE            FILED IN
                                                          3rd COURT OF APPEALS
                                          §                   AUSTIN, TEXAS
 VS.                                      §    THIRD COURT9/22/2015 8:15:59 PM
                                          §                 JEFFREY D. KYLE
 STATE OF TEXAS                           §    OF APPEALS         Clerk


                   MOTION TO SUPPLEMENT
       APPELLATE RECORD WITH OMITTED TRANSCRIPTIONS

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes BARRY PIZZO, Appellant in the above styled and numbered

cause, and pursuant to Tex.R.App.Pro. Rule 34.6(d), requests this Court to supplement

the appellate record with omitted transcriptions of trial proceedings, and for good

cause would show as follows:

       1.    This case is on appeal from the 207th Judicial District Court of Comal

County, Texas.

       2.    The case below was styled the STATE OF TEXAS vs. BARRY PIZZO,

and numbered CR-2013-146.

       3.    Appellant was convicted of TAMPERING WITH OR FABRICATING

PHYSICAL EVIDENCE, a felony offense.

       4.    Appellant was assessed a sentence of confinement in the Texas

Department of Criminal Justice for LIFE.

       5.    Counsel for appellant has reviewed the partial appellate record submitted

to this Court. Through his review, Counsel has determined that a speedy trial
violation occurred and a motion to set aside the indictment due to the speedy trial

violation was denied by the trial court. (RR V 22, 24).

        In arguing against the motion to set aside the indictment due to the speedy trial

violation, the State made several allegations regarding the cause for delay. (RR V 11).

Specifically, the State addressed the cause for the delays of the May 2014 trial setting

and the August 2014 trial setting. (RR V 11).

        The instant cause was set for trial four separate times. (RR V 6). See also

Exhibit A.

        The attached exhibit details the instant matter being set for trial on May 27,

2014. No transcription of announcements made in connection with that trial setting

are part of the present record.1

        The attached exhibit details the instant matter being set for trial on July 7, 2014.

No transcription of announcements made in connection with that trial setting are

part of the present record.

        The attached exhibit details the instant matter being set for trial on August 18,

2014.     Volume 4 of the present reporter’s record is a transcription of the

announcements made in connection with that trial setting.

        The attached exhibit details the instant matter being set for trial on September


1
  In a separate instance, the State represented that evidence was not provided to the Defense due to
its contents including child pornography. (RR V 21). Later in the record, it was revealed that the
evidence in question did not contain child pornography. (RR IV 90). Accordingly, while counsel
29, 2014. Volume 5 of the present reporter’s record is a transcription of the

announcements made in connection with that trial setting.

       6.     Accordingly, the record before this Court is incomplete and does not

provide an adequate basis for review of the merits of potential claims, in particular a

claim regarding a speedy trial violation. At a minimum, the omitted evidentiary items

are believed to be relevant to the evaluation and development of claims relating to

whether appellant was provided his right to a speedy trial.

       7.     The omitted recordings/transcriptions are currently possessed by the

Official Court Reporter for the 207th Judicial District Court of Comal County, Texas.

       8.     In order to facilitate a full review of the appellate record by appellate

counsel and by this Court on appellate review, Appellant requests this Court to direct

the Official Court Reporter for the 207th Judicial District Court of Comal County,

Texas to expeditiously forward to this Court for inclusion within the appellate record

transcriptions of any and all settings had in the instant cause to include, but not limited

to, the announcements made in the trial court of the May 27, 2014 trial setting and the

July 7, 2014 trial setting. Additionally, appellant would request the appellate record

be supplemented with transcriptions of each and every setting in the trial court in the

instant matter.

       9.     Each of the requested transcriptions are essential on appeal to the


for appellant would accept the State’s version of the announcements made in connection with the
evaluation and development of claims relating to whether appellant was provided with

a speedy trial.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion to Supplement the Appellate Record and for such other and further

relief as the Court may deem appropriate.

                                             Respectfully submitted,

                                             THE PASTRANO LAW FIRM, P.C.
                                             The Old Cotton Exchange Building
                                             202 Travis Street, Suite 307
                                             Houston, Texas 77002
                                             Telephone: 713.222.1100
                                             Facsimile: 832.218.7114


                                             By:____________________________
                                               E. CHEVO PASTRANO
                                               State Bar No. 24037240
                                               chevo@pastranolaw.com

                                                 Counsel for Appellant




May 2014 trial setting, a transcription of the announcements can verify those events.
                        CERTIFICATE OF SERVICE

      This is to certify that on September 16, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Comal

County, Texas, via facsimile and/or email.




                                      E. Chevo Pastrano
                                                                                                                                         9/14/15, 3:53 PM



 Skip to Main Content Logout My Account Search Menu New Criminal Search Refine Search Back                                  Location : Comal Help

                                                           REGISTER OF ACTIONS
                                                               CASE NO. CR2013-146

State of Texas vs. BARRY LOUIS PIZZO                                       §                           Case Type: Adult Felony
                                                                           §                           Date Filed: 04/10/2013
                                                                           §                            Location: 207th District Court
                                                                           §
                                                                           §
                                                                   PARTY INFORMATION
                                                                                                                        Attorneys
Defendant        PIZZO, BARRY LOUIS                                         Male White                                  EUSEBIO CHEVO
                  725 SAN GABRIEL LOOP                                      DOB: 07/19/1957                             PASTRANO
                  NEW BRAUNFELS, TX 78132                                   5' 11", 185 lbs                              Court Appointed
                                                                                                                        832-392-6100(W)


                                                                                                                        ATANACIO CAMPOS
                                                                                                                         Court Appointed
                                                                                                                        830-620-1515(W)


                                                                                                                        JAMES PEPLINSKI
                                                                                                                         Court Appointed
                                                                                                                        210-416-1129(W)


State            State of Texas                                             Other
                  3005 W San Antonio St
                  New Braunfels, TX 78130
                                                                  CHARGE INFORMATION
Charges: PIZZO, BARRY LOUIS                                                              Statute               Level                 Date
1. TAMPERING WITH PHYSICAL EVIDENCE-CT.I                                                 37.09(a) PC           Third Degree Felony   02/15/2013

2. TAMPERING WITH PHYSICAL EVIDENCE-CT.II                                                37.09(a) PC           Third Degree Felony   02/15/2013

                                                    EVENTS & ORDERS OF THE COURT
           DISPOSITIONS
09/29/2014 Plea (Judicial Officer: Boyer, R. Bruce)
             1. TAMPERING WITH PHYSICAL EVIDENCE-CT.I
                     Not Guilty
             2. TAMPERING WITH PHYSICAL EVIDENCE-CT.II
                     Not Guilty
10/07/2014 Disposition (Judicial Officer: Boyer, R. Bruce)
             1. TAMPERING WITH PHYSICAL EVIDENCE-CT.I
                     Jury Conviction & Sentenced
             2. TAMPERING WITH PHYSICAL EVIDENCE-CT.II
                     Jury Conviction & Sentenced
10/07/2014 Life Sentence (Judicial Officer: Boyer, R. Bruce)
             1. TAMPERING WITH PHYSICAL EVIDENCE-CT.I
                     Confinement to Commence 10/07/2014
                      Life, Texas Dept. of Criminal Justice, Texas Department of Criminal Justice
                      CT. I AND II TO RUN C/C COURT COST - $1028.00
             2. TAMPERING WITH PHYSICAL EVIDENCE-CT.II
                     Confinement to Commence 10/07/2014
                      Life, Texas Dept. of Criminal Justice, Texas Department of Criminal Justice
                      CT. I AND II TO RUN C/C COURT COST - $1028.00


             OTHER EVENTS AND HEARINGS
02/21/2013   SEARCH WARRANT
03/07/2013   ARREST WARRANT (Judicial Officer: Rust, Mike )
03/07/2013   MAGISTRATE WARNING (Judicial Officer: Salyers, Ellen )
03/07/2013   PAUPERS AFFIDAVIT (OCA) (Judicial Officer: Salyers, Ellen )
03/15/2013   MOTION FOR EXAMING TRIAL
03/19/2013   NOTICE OF HEARING
04/03/2013   REQUEST FOR SUBPOENA
04/03/2013   SUBPOENA ISSUED
04/10/2013   Indictment (OCA)

http://24.153.188.245/CaseDetail.aspx?CaseID=713229                                                                                           Page 1 of 4
                                                                                                                              9/14/15, 3:53 PM


04/10/2013   ORDER ON CONDITIONS OF BOND (Judicial Officer: Robison, Jack )
04/12/2013   CAPIAS ISSUED (Judicial Officer: Robison, Jack )
04/12/2013   PRECEPT TO SERVE ISSUED
04/13/2013   MAGISTRATE WARNING
04/23/2013   NOTICE OF HEARING
05/03/2013   MOTION FOR EXAMING TRIAL
05/03/2013   Motion
05/03/2013   MOTION TO SUPPRESS
05/03/2013   MOTION FOR DISCOVERY AND INSPECTION
05/03/2013   MOTION FOR INVESTIGATOR
05/03/2013   DEFENDANT'S REQUEST
05/03/2013   Motion
05/16/2013   Arraignment (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
05/16/2013   ORDER APPOINTING INVESTIGATOR (Judicial Officer: Waldrip, Dib )
05/21/2013   NOTICE OF HEARING
05/31/2013   REQUEST FOR SUBPOENA
06/03/2013   SERVICE
06/03/2013   Subpoena
                GROFF, RICHARD                                         Served                   06/04/2013
06/13/2013   Pre Trial (Evidentary) (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
06/17/2013   NOTICE OF HEARING
07/11/2013   Pre Trial (Evidentary) (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
07/17/2013   NOTICE OF HEARING
07/17/2013   REQUEST FOR SUBPOENA
07/17/2013   SERVICE
07/17/2013   Subpoena
                GROFF, RICHARD                                         Served                   07/18/2013
08/08/2013   Pre Trial (Evidentary) (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
08/08/2013   MOTION TO QUASH
08/08/2013   MOTION TO SUPPRESS
08/08/2013   AFFIDAVIT
08/08/2013   MOTION TO QUASH
08/09/2013   NOTICE OF HEARING
08/26/2013   Pre Trial (Evidentary) (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
08/30/2013   NOTICE OF HEARING
10/17/2013   Pre Trial (Evidentary) (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
11/07/2013   Pre Trial (Evidentary) (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
11/07/2013   AMENDED ORDER
11/12/2013   MOTION TO PAY COURT APPOINTED ATTORNEY
11/13/2013   ORDER TO PAY COURT APPOINTED ATTORNEY (Judicial Officer: Boyer, R. Bruce )
12/03/2013   Pre-Trial Hearing (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
01/16/2014   Pre-Trial Hearing (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
02/11/2014   Pre Trial (Evidentary) (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
03/03/2014   MOTION TO DISMISS
03/10/2014   Pre Trial (Evidentary) (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
04/10/2014   Pre Trial (Evidentary) (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset
05/06/2014   REQUEST FOR SUBPOENA
05/09/2014   SERVICE
05/09/2014   Subpoena
                ZANCA, LYNN MARIE                                      Unserved
05/09/2014   Subpoena
                WAHRMUND, TREY                                         Served                   05/16/2014
                ORTIZ, JIMMY                                           Served                   05/19/2014
05/27/2014   CANCELED Jury Trial (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
               Re-Set
06/09/2014   REQUEST FOR SUBPOENA
06/18/2014   SERVICE
06/18/2014   Subpoena
                ZANCA, LYNN MARIE                                      Unserved
06/26/2014   MOTION TO QUASH (Judicial Officer: Boyer, R. Bruce )
07/07/2014   Jury Trial (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Reset



http://24.153.188.245/CaseDetail.aspx?CaseID=713229                                                                                Page 2 of 4
                                                                                                                           9/14/15, 3:53 PM


07/24/2014 REQUEST FOR SUBPOENA
07/24/2014 SERVICE
07/24/2014 Subpoena
             ZANCA, LYNN MARIE                                         Served                  07/29/2014
                                                                       Returned                08/01/2014
08/18/2014   CANCELED Jury Trial (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
               Re-Set
09/03/2014   REQUEST FOR SUBPOENA
09/03/2014   SERVICE
09/03/2014   Subpoena
                ZANCA, LYNN MARIE                                      Served                  09/15/2014
09/03/2014   Subpoena
                LUNA, RENE                                             Served                  09/09/2014
09/19/2014   Motion For Speedy Trial
09/19/2014   MEMORANDUM (Judicial Officer: Boyer, R. Bruce )
09/22/2014   REQUEST FOR SUBPOENA
09/22/2014   SERVICE
09/22/2014   Subpoena
                SCHULLE, CANDACE HUGHES                                Returned Unserved 10/07/2014
                                                                       Returned                10/07/2014
09/23/2014   REQUEST FOR SUBPOENA
09/23/2014   SERVICE
09/23/2014   Subpoena
                STOVER, KELLY                                          Returned Unserved 09/29/2014
                                                                       Returned                09/29/2014
                CRAIN, DENNIS                                          Served                  09/23/2014
09/29/2014   Jury Trial (9:00 AM) (Judicial Officers Steel, Gary, Robison, Jack, Ramsay, Charles, Waldrip, Dib)
             Result: Convicted
09/29/2014   JURYLIST (Judicial Officer: Boyer, R. Bruce )
09/30/2014   REQUEST FOR SUBPOENA
09/30/2014   SERVICE
09/30/2014   Subpoena
                ZANCA, LYNN MARIE                                      Returned Unserved 10/08/2014
                                                                       Returned                10/08/2014
10/07/2014   MOTION IN LIMINE
10/07/2014   DEF'S ELECTION AS TO PUNISHMENT
10/07/2014   AGREEMENT TO WAIVE SEQUESTRATION
10/07/2014   CHARGE OF THE COURT
10/07/2014   CHARGE ON PUNISHMENT (Judicial Officer: Boyer, R. Bruce )
10/07/2014   CERTIFICATE FOR RIGHT TO APPEAL (Judicial Officer: Boyer, R. Bruce )
10/07/2014   WRIT
10/07/2014   RECEIPT FOR EXHIBITS
10/07/2014   JUDGMENT (Judicial Officer: Boyer, R. Bruce )
10/08/2014   COURT COST
10/08/2014   MOTION TO PAY COURT APPOINTED ATTORNEY (Judicial Officer: Boyer, R. Bruce )
10/16/2014   ORDER TO PAY COURT APPOINTED ATTORNEY (Judicial Officer: Boyer, R. Bruce )
10/21/2014   WITNESS FEE CLAIM (Judicial Officer: Boyer, R. Bruce )
10/31/2014   STATEMENT OF FACT FORM
11/04/2014   MOTION FOR NEW TRIAL (Judicial Officer: Boyer, R. Bruce )
11/04/2014   NOTICE OF APPEAL (Judicial Officer: Boyer, R. Bruce )
11/04/2014   Motion (Judicial Officer: Boyer, R. Bruce )
11/04/2014   WRITTEN DESIGNATION
11/04/2014   REQUEST FOR PREPERATION OF REPORTER'S RECORD
11/05/2014   APPEAL INFORMATION SHEET
11/06/2014   ORDER (Judicial Officer: Boyer, R. Bruce )
11/06/2014   ORDER FOR FREE REPORTER'S RECORD
11/06/2014   ORDER (Judicial Officer: Boyer, R. Bruce )
11/07/2014   NOTICE OF APPEARANCE
11/18/2014   PEN PACKET DOCUMENT CHECKLIST
11/18/2014   COMMITMENT
12/01/2014   WITNESS FEE CLAIM (Judicial Officer: Boyer, R. Bruce )
02/17/2015   LETTER
06/05/2015   MOTION TO WITHDRAW
06/05/2015   ORDER (Judicial Officer: Boyer, R. Bruce )
06/08/2015   ORDER APPOINTING ATTORNEY ON APPEAL (Judicial Officer: Boyer, R. Bruce )
06/10/2015   LETTER
06/11/2015   LETTER
06/12/2015   LETTER
08/26/2015   LETTER
08/28/2015   LETTER
                                                                    FINANCIAL INFORMATION


               Defendant PIZZO, BARRY LOUIS
               Total Financial Assessment                                                                                      14,698.00


http://24.153.188.245/CaseDetail.aspx?CaseID=713229                                                                             Page 3 of 4
                                                      9/14/15, 3:53 PM


               Total Payments and Credits                      0.00
               Balance Due as of 09/14/2015               14,698.00

11/19/2013     Transaction Assessment                        950.00
10/08/2014     Transaction Assessment                      1,028.00
10/16/2014     Transaction Assessment                     12,720.00




http://24.153.188.245/CaseDetail.aspx?CaseID=713229        Page 4 of 4